NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5299-18

BERNARD ROSENBLATT,

       Plaintiff-Appellant,

v.

STEVEN BREITMAN,

     Defendant-Respondent.
_________________________

                Submitted January 21, 2021 – Decided February 11, 2021

                Before Judges Alvarez and Mitterhoff.

                On appeal from the Superior Court of New Jersey, Law
                Division, Monmouth County, Docket No. L-1526-17.

                Paul V. Fernicola & Associates, LLC, attorneys for
                appellant (Paul V. Fernicola, of counsel; Robert E.
                Moore, on the briefs).

                Lowenstein Sandler LLP, and Laurence J. Bravman,
                attorneys for respondent (David W. Field and Laurence
                J. Bravman, on the brief).

PER CURIAM
      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                          A-5299-18
                                       2